Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-20-2003

Sisk v. Veterans Affairs
Precedential or Non-Precedential: Non-Precedential

Docket 02-2475




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Sisk v. Veterans Affairs" (2003). 2003 Decisions. Paper 795.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/795


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

              UNITED STATES COURT OF APPEALS
                   FOR THE THIRD CIRCUIT


                             No. 02-2475


                   CRAIG W. SISK; MARY SISK,
                                   Appellants

                                   v.

VETERANS AFFAIRS, an agency of the Government of the United States;
  ANTHONY J. PRINCIPI, Secretary, Department of Veterans Affairs;
  KENNETH H. MIZRACH, Director, Department of Veterans Affairs,
 New Jersey Health Care System; CHRISTOPHER TERRENCE, M.D.,
 Chief of Staff of Veterans Affairs Medical Center at Lyons, New Jersey;
                RISA GOLDSTEIN, Ph.D., Administrator,
              Post Traumatic Stress Disorder Unit, Veterans
              Affairs Medical Center at Lyons, New Jersey;
     PATRICK TROY, Director of Patient Care, Veterans Affairs
                  Medical Center at Lyons, New Jersey;
 LUCIA MANCINI, in her employment capacity as an employee of the
         Veterans Affairs Medical Center at Lyons, New Jersey
   and in her individual capacity; UNITED STATES OF AMERICA


               Appeal from the United States District Court
                  for the Middle District of Pennsylvania
                       (D.C. Civil No. 01-cv-00937)
           District Court Judge: Honorable A. Richard Caputo


            Submitted Pursuant to Third Circuit LAR 34.1(a)
                       on December 20, 2002

      Before: NYGAARD, ALITO and RENDELL, Circuit Judges

                       (Filed February 20, 2003)
                                      OPINION OF THE COURT


RENDELL, Circuit Judge.

        Craig and Mary Sisk (together “the Sisks”) brought this action against the

Department of Veterans Affairs, the Secretary of the Department of Veterans Affairs, and a

number of individual federal employees, seeking recovery under the Federal Torts Claims

Act, 28 U.S.C. § 2671 et seq. On March 4, 2002, the District Court substituted the United

States of America (“the Government”) for all of the defendants, except Lucia Mancini.

Subsequently, the District Court entered summary judgment in favor of the Government.

The Sisks now appeal.

        Under 28 U.S.C. § 1291, we have jurisdiction over “final” orders of a district court.

“Ordinarily, an order which terminates fewer than all claims, or claims against fewer than

all parties, does not constitute a ‘final’ order for purposes of appeal under 28 U.S.C. §

1291.” Carter v. City of Philadelphia, 181 F.3d 339, 343 (3d Cir. 1999); see also Catlin v.

United States, 324 U.S. 229, 233 (1945) (stating that, generally, a decision is final for

purposes of section 1291 only when it “ends the litigation on the merits and leaves nothing

for the court to do but execute the judgment”). Our review of the record has uncovered that

the Sisks’ claims against Mancini have not been adjudicated in any way by the District Court

and no exception to the rule that we review only final orders applies. See, e.g., Fed. R. Civ.

P. 54(b) (stating that an order that does not adjudicate all claims against all parties may be

considered “final” and immediately appealable under section 1291 when the district court

                                                     2
makes an express determination that there is no just cause for delay and expressly directs

entry of final judgment). We asked the parties to address the issue and they have not

pointed to any evidence indicating that Mancini is not a party to the action.

        Accordingly, we will dismiss the appeal for lack of jurisdiction.

_________________________




                                                     3
TO THE CLERK OF COURT:

     Please file the foregoing opinion.




                                              /s/ Marjorie O. Rendell
                                              Circuit Judge




                                          4